Citation Nr: 1600261	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-14 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for stomach cancer, to include as due to herbicide exposure.

3.  Entitlement to service connection for cancer of the left kidney, to include as due to herbicide exposure.

4.  Entitlement to an initial evaluation in excess of 10 percent for type II diabetes mellitus.

5.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

6.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from August July 1965 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2011 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In an August 2014 decision and remand, the Board denied entitlement to service connection for skin and stomach cancer, and remanded the claim of entitlement to service connection for cancer of the left kidney.  The Veteran appealed the denials of service connection for skin and stomach cancer to the Court of Appeals for Veterans Claims (CAVC).  Counsel for the appellant and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand (JMPR), leaving undisturbed the remand of the Veteran's claim for service connection of cancer of the left kidney.  An Order of the Court dated August 11, 2015, granted the motion and remanded the case to the Board.

The issues of entitlement to service connection for skin cancer, to include as due to herbicide exposure, entitlement to service connection for stomach cancer, to include as due to herbicide exposure, entitlement to an initial evaluation in excess of 10 percent for type II diabetes mellitus, entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity, and entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's cancer of the left kidney was not shown in service or within the post-service year, and has not been shown to be etiologically related to the Veteran's active service, to include his presumed in-service exposure to herbicides.


CONCLUSION OF LAW

Cancer of the left kidney was not incurred in or aggravated by service and such incurrence may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA issued a VCAA letter in August 2011, prior to the initial unfavorable adjudication in August 2009.  This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. 

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination, and obtained a medical opinion as to the etiology of his cancer of the left kidney.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history.  As the examination report provides sufficient information such that the Board can render an informed determination, it is adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include cancer, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For cancer, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

Finally, service connection can be established based on herbicide exposure.  38 C.F.R. § 3.307(a)(6).  For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders.  See 38 C.F.R. § 3.309(e).  This presumption is specifically limited to those diseases listed.  Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

After review of all the lay and medical evidence of record, the Board finds that the Veteran has qualifying service in the Republic of Vietnam, and is presumed to have been exposed to herbicide agents during active service.  Although the exact service dates for Vietnam service are unspecified in the record, the Veteran's DD Form 214 shows that he received a Vietnam Service Medal and had one year of foreign/sea service.  Service treatment records also include the Veteran's medical clearance form for service in the Republic of Vietnam, as well as multiple records of treatment at Tan Son Nhut in the Republic of Vietnam.  This evidence sufficiently establishes the Veteran's service in Vietnam, and based on such service, the Veteran is presumed to have been exposed to herbicides during service in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

VA regulations provide that certain diseases associated with herbicide exposure in service may be presumed service connected, including some cancers.  38 C.F.R. §§ 3.307, 3.309 (2015).  The National Academy of Sciences (NAS) concluded in 2012, however, that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and renal (kidney) cancer.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014).

Upon review, while VA regulations provide that certain diseases associated with herbicide exposure in service may be presumed service connected, presumptive service connection for herbicide exposure does not include the Veteran's kidney cancer, and as such, service connection for this cancer is not warranted on a presumptive basis.  Soft tissue sarcoma has not been assessed.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e), Note 1 (2015).  

Also, the lay and medical evidence shows no continuous symptoms of kidney cancer since service separation, including to a compensable degree within one year of service separation.  The evidence shows that this cancer was first diagnosed in 2011.  Because over forty years passed between service separation and the first evidence of kidney cancer, and the Veteran neither contends nor is there evidence indicating that cancer manifested until many years after service separation, the weight of the evidence is against finding that there were continuous symptoms of kidney cancer since service, to include to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Although the Veteran's claim for service connection of cancer of the left kidney claim cannot succeed on a presumptive basis, the Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that his cancer of the left kidney was caused by exposure to herbicide agents during active service.  The Veteran does not contend that he had kidney cancer, or symptoms related thereto, during service.  Rather, he asserts that presumed herbicide exposure during service caused him to subsequently develop cancer of the left kidney.

Here, the Veteran's service treatment records are negative for any complaints or diagnoses regarding the kidneys.  Rather, the evidence shows that the Veteran was diagnosed as having a tumor of the left kidney in 2011, with a partial nephrectomy in August of that year.  Records related to the procedure document that the tumor was incidentally discovered during imaging for treatment of a stomach tumor.  Given the lack of documentation and complaints, and that the tumor was only incidentally discovered, the weight of the evidence is against finding that there was any injury or disease of kidney, or chronic symptoms of kidney cancer that manifested during service.  

In support of the appeal, the Veteran submitted a portion of a May 1990 "Report to Secretary of the Department of Veterans Affairs on the Association Between Adverse Health Effects and Exposure to Agent Orange" reported by Admiral Zumwalt and a copy of the June 1990 statement of Admiral Zumwalt before the U.S. House of Representatives.  In the report and statement, the Admiral states his belief that it is at least as likely as not soft tissue sarcoma is caused by exposure to herbicide agents during service.  The Board has considered this evidence, but has determined the report and statement of Admiral Zumwalt are of little probative value.  

Although Admiral Zumwalt stated that he had reviewed scientific literature and consulted service experts, there are no specific studies cited in the report.  Additionally, Admiral Zumwalt's report and statement are over twenty years removed from current medical studies and research.  Admiral Zumwalt was a lay person, and the etiology of cancer is outside the realm of common lay knowledge.  Admiral Zumwalt did not have the requisite medical expertise to render a competent medical opinion regarding the relationship between skin cancer and stomach cancer and herbicide exposure.  In consideration of the foregoing, the report and statement by Admiral Zumwalt are not competent evidence of a relationship kidney cancer and presumed herbicide exposure during service.  

Also, it is important to note that the Veteran was assessed as having an oncocytoma, of the left kidney in 2011.  Pathology reports of the removed tumor document no impression of soft tissue sarcoma, or of any malignancy.  

The Veteran has submitted an internet article dated in May 2011 relating to a study regarding agent orange and kidney cancer, titled "Agent Orange Linked to Cancer: Study."  The article outlines a study of 297 patients at a VA facility diagnosed as having kidney cancer between 1987 and 2009, in which 13 of the patients had been exposed to agent orange.  The article reflects the American Urological Association's conclusion that the data indicated that "[it] may need to better determine whether exposure to [herbicides] should be considered a risk factor for kidney cancer."  

Largely in light of the internet article, the Board sought and obtained a medical examination and opinion on the question.  VA examination in October 2014 reflected the Veteran's history of oncocytoma of the left kidney in 2011, with removal thereof.  Examination noted no history of chemotherapy or radiation.  Based upon a review of the claims file, the examiner concluded that the Veteran's cancer of the left kidney was not attributable to exposure to agent orange.  In providing this conclusion, she stated that her review of extensive research had disclosed that kidney cancer was not secondary to exposure to agent orange, i.e. herbicides.  

Resolution of this matter depends on the weight to be afforded the credible medical evidence of record.  The Board is charged with the duty to assess the credibility and weight given to evidence.  The Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board acknowledges the May 2011 internet article which notes a potential correlation between exposure to agent orange and kidney cancer based upon a study of 297 veterans, as well as the 1990 report and statement of Admiral Zumwalt regarding possible association between cancer and exposure to agent orange.  However, the Board must also note that the 2012 NAS study found inadequate or insufficient evidence of association between the two.  It is clear to the Board that the NAS study is clearly the most reliable of the medical evidence of record.  In pertinent part the study notes:  

The information that the present Committee reviewed was identified through a comprehensive search of relevant databases, including databases covering biologic, medical, toxicologic, chemical, historical, and regulatory information.  NAS conducted a comprehensive search of all medical and scientific studies on health effects of herbicides used in the Vietnam War, including more than 6,800 potentially relevant studies.  Of this group, NAS selected 1,100 studies for careful review.  It ultimately identified 61 epidemiologic studies as well as several score of toxicologic studies and exposure evaluations that contributed new information.  Relevant animal studies, as with previous biennial "Agent Orange Updates," were also reviewed to determine biological plausibility and possible mechanisms of action.  

See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014).  Moreover, VA examination in October 2014 reflects that a review of extensive research has not resulted in a finding of an association between kidney cancer and exposure to herbicides, to include in the Veteran's case.  This question is clearly outside the purview of a layperson, such as the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board concludes that the weight of the evidence is against attributing the Veteran's oncocytoma to herbicide exposure.  At best, the 1990 statement and report of Admiral Zumwalt and the May 2011 internet article suggest that there is a relationship between kidney cancer and exposure to herbicides.  On the other hand, the 2012 NAS study finds inadequate or insufficient evidence to associate the two, and a recent VA examination with research review on the subject resulted in a negative etiological opinion.  The Board finds that the NAS study and the October 2014 VA opinion are the most probative pieces evidence of record.  The NAS study is the most authoritative literature in this case, and the examination and opinion are pertinent to the Veteran's case.  Accordingly, the Board must find that the evidence preponderates against a finding that the Veteran's left kidney cancer (oncocytoma) is attributable to exposure to herbicides.

In sum, the Board concludes that the Veteran's cancer of the left kidney, diagnosed as oncocytoma, is not presumptively or directly attributable to service.  Diagnosis of oncocytoma of the left kidney was made over 40 years following service, and there is no indication that the condition manifested in service, or within the first post-service year.  Soft tissue sarcoma has not been assessed.  The competent medical evidence of record weighs against attributing the Veteran's claimed disability to exposure to herbicides.  The claim is therefore denied.


ORDER

Entitlement to service connection for cancer of the left kidney, to include as due to herbicide exposure, is denied.


REMAND

As noted above, the issues of entitlement to service connection for skin and stomach cancer, to include as due to exposure to herbicides, were denied by the Board in August 2014, and the Veteran appealed those determinations to CAVC.  CAVC remanded the claims for actions consistent with the JMPR, in which the parties agreed that VA had failed its duty to assist the Veteran in obtaining medical examinations and opinions related to the claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that an examination or opinion is warranted when there is an indication that a current disability may be related to an in-service event).  Accordingly, the claims are remanded for action consistent with the JMPR.

The record shows that a Notice of Disagreement (NOD) was filed in January 2014 with respect to the RO's October 2013 rating decision, which granted entitlement to service connection for type II diabetes mellitus, peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity, each with a 10 percent disability evaluation.  However, to date, a Statement of the Case (SOC) has not been issued on these issues.  The Court has held that the filing of a NOD initiates the appeal process, and that the failure of the RO to issue a SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand this issue for issuance of a SOC.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed skin cancer and stomach cancer, to include as due to exposure to herbicides.  The claims folder must be reviewed in conjunction with the examination.

Based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed skin cancer and/or stomach cancer is/are caused or aggravated by military service, to include herbicide exposure.  The examiner's attention is directed to Admiral Zumwalt's 1990 report and statement. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed cancers, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorders at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims for skin and stomach cancer.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

3.  Evaluate the evidence of record, and issue a SOC to the Veteran regarding entitlement to an initial evaluation in excess of 10 percent for type II diabetes mellitus, entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity, and entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning these matters.  38 C.F.R. § 20.302(b) (2014).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


